Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022, has been entered.  

2.	Claims 31 and 51-52 are pending. 

3.    	Claim 52 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species of invention, there being no allowable generic or linking claim.  

4.	Claims 31 and 51 are under examination.  The species under consideration are an antibody having all three substitutions at L234F, L235E, and P331S, the species of systemic lupus erythematosus and corticosteroids.  

Claim Rejections Maintained

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.	Claims 31 and 51 are rejected under 35 U.S.C. 103(a) as obvious over US 2006/0029601 A1 to Cardarelli et al. (of record) (hereinafter 'Cardarelli'), US 2005/0226876 A1 to Graus et al.  (of record) (hereinafter 'Graus') and US 2004/0132101 A1 to Lazar et al. (of record) (hereinafter 'Lazar').

With respect to the claims, Cardarelli discloses treating SLE with a modified IgG class monoclonal antibody specific for IFNAR1 (para [0009], [0098] [0137] and [0232]), wherein said antibody comprises in the Fc region at least one amino acid substitution at 331 (para [0232]), and wherein said antibody exhibits reduced affinity for at least one Fc ligand compared to an unmodified antibody (para [0232]) and wherein positions 234 and 235 are also substituted (para [0231].  Cardarelli discloses treating SLE with such an antibody in combination with corticosteroids (para [0336]).
With respect to amended claim 31 Cardarelli also discloses the IFNAR1 antibody has the CDR sequences of these amended claims (see alignments).  While the alignment of instant SEQ ID NO:32 (GASSRAT) is not provided, this sequence is the same as SEQ ID NO:19 from Cardarelli and is comprised in SEQ ID NO:31 of Cardarelli (see SEQ ID NO:19 below and SEQ ID NO:31 of Cardarelli).
SEQ ID NO 19
 LENGTH: 7
 TYPE: PRT
 ORGANISM: Homo sapiens
 SEQUENCE: 19
      Gly Ala Ser Ser Arg Ala Thr

RESULT 1
US-11-157-494-15
; Sequence 15, Application US/11157494
; Publication No. US20060029601A1
; GENERAL INFORMATION:
;  APPLICANT: Cardarelli, Josephine M.
;  APPLICANT:  Witte, Alison
;  APPLICANT:  Srinvasan, Mohan
;  TITLE OF INVENTION: INTERFERON ALPHA RECEPTOR 1 ANTIBODIES AND THEIR USES
;  FILE REFERENCE: 04280/1201494-US1
;  CURRENT APPLICATION NUMBER: US/11/157,494
;  CURRENT FILING DATE:  2005-06-20
;  PRIOR APPLICATION NUMBER: 60/581,747
;  PRIOR FILING DATE: 2004-06-21
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 15
;   LENGTH: 12
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-157-494-15

  Query Match             100.0%;  Score 54;  DB 6;  Length 12;
  Best Local Similarity   100.0%;  
  Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RASQSVSSSFFA 12
              ||||||||||||
Db          1 RASQSVSSSFFA 12

RESULT 1
US-11-157-494-23
; Sequence 23, Application US/11157494
; Publication No. US20060029601A1
; GENERAL INFORMATION:
;  APPLICANT: Cardarelli, Josephine M.
;  APPLICANT:  Witte, Alison
;  APPLICANT:  Srinvasan, Mohan
;  TITLE OF INVENTION: INTERFERON ALPHA RECEPTOR 1 ANTIBODIES AND THEIR USES
;  FILE REFERENCE: 04280/1201494-US1
;  CURRENT APPLICATION NUMBER: US/11/157,494
;  CURRENT FILING DATE:  2005-06-20
;  PRIOR APPLICATION NUMBER: 60/581,747
;  PRIOR FILING DATE: 2004-06-21
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 23
;   LENGTH: 9
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-157-494-23

  Query Match             100.0%;  Score 44;  DB 6;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QQYDSSAIT 9
              |||||||||
Db          1 QQYDSSAIT 9

RESULT 1
US-11-157-494-3
; Sequence 3, Application US/11157494
; Publication No. US20060029601A1
; GENERAL INFORMATION:
;  APPLICANT: Cardarelli, Josephine M.
;  APPLICANT:  Witte, Alison
;  APPLICANT:  Srinvasan, Mohan
;  TITLE OF INVENTION: INTERFERON ALPHA RECEPTOR 1 ANTIBODIES AND THEIR USES
;  FILE REFERENCE: 04280/1201494-US1
;  CURRENT APPLICATION NUMBER: US/11/157,494
;  CURRENT FILING DATE:  2005-06-20
;  PRIOR APPLICATION NUMBER: 60/581,747
;  PRIOR FILING DATE: 2004-06-21
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 3
;   LENGTH: 5
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-157-494-3

  Query Match             100.0%;  Score 32;  DB 6;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NYWIA 5
              |||||
Db          1 NYWIA 5

RESULT 1
US-11-157-494-7
; Sequence 7, Application US/11157494
; Publication No. US20060029601A1
; GENERAL INFORMATION:
;  APPLICANT: Cardarelli, Josephine M.
;  APPLICANT:  Witte, Alison
;  APPLICANT:  Srinvasan, Mohan
;  TITLE OF INVENTION: INTERFERON ALPHA RECEPTOR 1 ANTIBODIES AND THEIR USES
;  FILE REFERENCE: 04280/1201494-US1
;  CURRENT APPLICATION NUMBER: US/11/157,494
;  CURRENT FILING DATE:  2005-06-20
;  PRIOR APPLICATION NUMBER: 60/581,747
;  PRIOR FILING DATE: 2004-06-21
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 7
;   LENGTH: 17
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-157-494-7

  Query Match             100.0%;  Score 92;  DB 6;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IIYPGDSDIRYSPSFQG 17
              |||||||||||||||||
Db          1 IIYPGDSDIRYSPSFQG 17

RESULT 1
US-11-157-494-11
; Sequence 11, Application US/11157494
; Publication No. US20060029601A1
; GENERAL INFORMATION:
;  APPLICANT: Cardarelli, Josephine M.
;  APPLICANT:  Witte, Alison
;  APPLICANT:  Srinvasan, Mohan
;  TITLE OF INVENTION: INTERFERON ALPHA RECEPTOR 1 ANTIBODIES AND THEIR USES
;  FILE REFERENCE: 04280/1201494-US1
;  CURRENT APPLICATION NUMBER: US/11/157,494
;  CURRENT FILING DATE:  2005-06-20
;  PRIOR APPLICATION NUMBER: 60/581,747
;  PRIOR FILING DATE: 2004-06-21
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 11
;   LENGTH: 8
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-157-494-11

  Query Match             100.0%;  Score 48;  DB 6;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDIEGFDY 8
              ||||||||
Db          1 HDIEGFDY 8

Graus provides a modified IgG class monoclonal antibody comprising amino acid substitution P331S as numbered by the EU index as set forth in Kabat ([0280], Table 1), and wherein said antibody exhibits reduced affinity for at least one Fc ligand compared to an unmodified antibody (para [0006]).  Finally, Graus discloses a modified monoclonal antibody, wherein said antibody comprises in the Fc region the amino acid substitutions L234V, L235E, and P331 S, as numbered by the EU index as set forth in Kabat (para (0280), Table 1) and wherein said antibody exhibits reduced affinity for at least one Fc ligand compared to an unmodified antibody (para (0006).
Lazar discloses an Fc variant comprising L234F (para (0024)) exhibiting reduced binding to Fc ligand (para (0096)).
In this case, one of ordinary skill in the art would have been motivated to and had a reasonable expectation of success at the time the invention was made to treat SLE with corticosteroids in combination with an anti-IFNAR1 antibody comprising the recited CDRs and comprising L234F, L235E and P331S mutations of Graus and Lazar to have provided an anti-IFNAR1 with reduced affinity for Fc ligand comprising such substitutions, because Graus and Lazar demonstrate that Fc domain mutants with these substitutions exhibit reduced binding to Fc ligands, while Cardarelli further suggests substitution of positions 234, 235 and 331 to alter binding to Fc ligands which would better treat SLE.  These mutations would be recognized as part of a finite number of predictable mutations that would be expected to result in exhibit reduced binding to Fc ligands such that the antibody would be expected to treat SLE.
Therefore, the products of the invention as a whole were prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference.

Response to Arguments

9.	In the remarks filed August 15, 2022, Applicant argues that "Cardarelli suggests that improved antibodies could be made with amino acid replacements in up 11 different positions and yet provides no teaching or suggestion anywhere in specification as to how to select which of the 11 specific positions to modify or which specific amino acids to substitute at these positions, much fess the claimed specific substitutions of L234 to F, L235 to E, and P331 to S. In contrast to the Office’s assertions, Cardarelli does not teach or suggest a finite number of predictable mutations to arrive at the claimed methods because Cardarelli fails to provide any guidance that would lead one of skill in the art to select the claimed combination of amino acid position and substitution from the limited information of Cardarelli. Therefore, one of skill in the art in possession of Cardarelli would not have had a reasonable expectation of success or been able to predict that making the claimed modifications would have identified an antibody having reduced affinity for at least one Fc ligand."

Applicant further argues that "the Office asserts that Table 1, [0208] of Graus discloses a lgG modified by "amino acid substitutions L234V, L235E and P3318." Applicant notes that the instant claims specify the amino acid substitutions L234F, L235E, and P331 iS, not L234_V, as specified in Table 1 of Graus. Indeed, Graus fails to disclose the amino acid substitution L234F. Graus further fails to disclose a single modified antibody have all of the Fc substitutions L234F, L235E, and P3318, as instantly claimed. Graus merely discloses an IgGl antibody with a P331 S substitution (IgGlvi, SEQ ID NO. 25) and a separate antibody with a L235E substitution (IgG4vl, SEQ ID NO: 28). There is no suggestion that these substitutions could or should be combined. On the contrary, Graus reports that the mutations described therein are sufficient to abolish Fc ligand engagement of P-selectin antibodies (¥][0333]). A skilled person would therefore not be motivated by Graus to make further amino acid substitutions beyond those described in Table 1 of Graus. Finally, there is no teaching or suggestion in Graus that the amino acid substitutions described therein may be applied to an IFNAR1 antibody. Accordingly, the instant claims are indeed not obvious in view of Graus, alone or in proper combination with Cardarelli and/or Lazar.
Turning now to Lazar, Lazar discloses a large number of possible amino acid substitutions ({[0024)). However, Lazar fails to teach or suggest the specific antibody subtype (e.g., IgG, IgD, etc.) to which these substitutions are applied. Lazar also does not teach or suggest that these substitutions may
advantageously by applied to an IgG antibody and/or an anti-IFNAR1 antibody. Lazar further does not
teach or suggest the claimed methods of treating SLE with a pharmaceutical composition comprising a
single modified antibody having all of the Fc substitutions L234F, L235E, and P331S. Accordingly, the
instant claims are indeed non- obvious over Lazar alone, or in proper combination with Cardarelli and
Graus."

In response, these arguments are not found persuasive for the reasons as set forth in the advisory action. Here, the claims use comprising language and can comprise any number of additional mutations such that the other positions of Cardarelli can also be mutated.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the prior art recognized that it was desirable to treat SLE with a modified IgG class monoclonal antibody specific for IFNAR1 with reduced affinity for at least one Fc ligand and an anti-IFNAR1 antibody comprising the recited CDRs and comprising L234F, L235E and P331S Fc mutations would be expected to have such reduced affinity, which would reduce effector functions and toxicity caused by these functions. While there are other mutations that would also be expected to reduce effector functions and toxicity caused by these functions, the prior art identified the claimed mutations as ones that would be expected to have the advantage of reduced effector functions in treating SLE.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth in the previous office action, this rejection is being maintained.


Conclusion


10.	No claims are allowed.  

11.	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
October 19, 2022